                                                                    Federal IVledical Center, Devens
                                                                                Health Services


                                                                     Form:      Inmate Request for Compassionate Release Consideration



TO:                            .                                                       DATE:         kfl3/20
    MEDICAL SOCIAL WORK

    FROM (print):                            Rivera                                     REGISTER NO:            05914-122


    Signature:                           o                                              UNIT:        CAMP

Tnstructions: In orderto be considered for Compassionate Release, you must complete this form and send it to the Medical Social
Worker. The information will beused to determine ifyour request for Compassionate Release meets the minimum guidelines for
consideration, as referenced in the Program Statement 5050.50. Compassionate Release/Reduction in Sentence. The Social Worker
will meet with you regarding your request if further information is needed.

1,           Check thecategory you are requesting Compassionate Release Consideration: (only one per request)
•        Request based on Medical Circumstances
             •          Medical Terminal (estimated life expectancy of 18 months or less)
             •          Medical Debilitated (completely disabled, unable to perform activities ofdaily living and totally confined to abed or
                        chair OR only capable of limited self-care and confined to a bed or chair more than 50% ofwaking hours)
•        Request based on Non-Medical Circumstances-Elderly Inmates
             •      Request based on Elderly Inmates over 65 with Medical Conditions who have served more than 50% ofsentence
             •      Request based on inmates age 65 or older who have served the greater of10 years or 75% of the term of imprisonment
                     to which the inmate was sentenced
             •       Request based on Elderly Inmates over 70 who have served 30 years or more oftheir term ofimprisonment
                    (offense that occurred on or after November 1, 1987)
• Request based on Death or incapacitation ofthe Family Member Caregiver where you are the only caregiver for your minor child
•        Request based on Incapacitation of aSpouse or Registered Farmer where you are the only available caretaker
    S Request based on extraordinary or compelling circumstances

    2.           Explain the extraordinary or compelling circumstances, which could not have been foreseen at the time
                 ofyour sentencing you believe warrant Compassionate Release consideration. Continue on back, if
             necessarv.il am at risk of contracting the COVIId-19 virus bftc.aiisfiT flin asi-hmat
           asbhmatic, and II have high blood pressure
                 Explain your proposed Release Plans and continue on back, ifnecessary,                                      The information should
                 include iie following detailed information:
                 1. Address and phone number ofwhere you plan to live.
                 - 605 Main ^*treet.. lUast
                                       ,    Haven. CT 06512 £203*468-0866
                 2. Your family supports in the community.
                 MaryAnn Rivera (mom), Carmelo Rivera (dad), sister, aunts, ancles
                 3. How you plan to cover your medical expenses and support yourself.
                  Ilhrough employment. Skilled in ^^ectrical work including apprpntip
                 4. Where continued health treatment and services will be received.
                    Yale New Haven Hospital and local providers                                                                         ^
                                                                      Sensitive Limited Official Use Only
     Acopy ofthis form will bo kept iit Ihe Mrficol Record sectior. 6sod Inmale-s Control File, and the original will remain with the MediciSocial Worker
                                                                                                                                                     R.Dev079
BP-A0148                           INMATE REQUEST TO STAFF cdfrm
JUNE 10

U.S.    DEPARTMENT OF JUSTICE                                          FEDERlOi BUREAU OF PRISONS




 TO:(Name   and Title    of Staff Member)          DATE :

 Mr. Noel-Case Manager                                      April 7, 2020
 FROM: -po^^iQ Rivera                              REGISTER NO.:        05914-122


 WORK   ASSIGNMENT:                                UNIT:
                 Landscaping                                     CAMP


SUBJECT:    (Briefly state your question or concern and the solution you are requesting.
Continue on back, if necessary.  Your failure to be specific may result in no action being
taken.  If necessary, you will be interviewed in order to successfully respond to your
request.


  Dear Mr. Noel:

          Please see the attached memorandum, requesting that I be considered to sereve
  the remainder of my sentence in Home Confinement.



 Respectfully,

 Pablo Rivera




                                    (Do not write below this   line)


 DISPOSITION;




             Signature Staff Member                 Date




Record Copy -    File;   Copy   Inmate


PDF                                 Prescribed by P5511


                                                     This form replaces BP-148.070 dated Oct 86
                                                     and BP-S148.070      APR   94



        IN SECTION 6 UNLESS APPROPRIATE FOR            &OLDER                        SECTION   6
                        REQUEST TO BE RELEASED TO HOME CONFINEMENT



Dear Mr. Noel:

I would like to serve the remainder of my sentence in Home Confinement, as a result of

the imminent spread of the COVID-19 virus, "the Corona Virus". See 18 U.S.C.§3624(c)(2)
Rev. March 28 , 2020.

     The CDC has stated that individuals who have been diagnosed and being treated for

certain underlying medical conditions are more likely to contract and succumb to the

virus. As my medical records will show I suffer from two of those risk factors

identified by the CDC, which are High Blood Pressure and Asthma.

     Because of the living arrangements at the prison, a spread of the virus would

potentially be fatal to me as I am more likely to contract the virus because it is

impractical to practice social distancing. I have served approximately 30% of my

statutory sentence without any incident and all of which was served at a prison camp.



RELEASE FLANS

     Upon release from prison, I will be transported by my parents to live at their

home which is located at 605 Main street East haven Connecticut .1 have multiple offers

for employment related to electrical apprenticeship, additionally I will work with my

parents re-habilitating houses. I have several ties in the community, my minor

children, my ex-wife and off-course my parents. I am also able to abide by any

additional restriction imposed on me, which you will require to be assured that the

community is safe, although I do not impose a danger to any other person in the

community.



Respectfully,

Pablo Rivera
April 7, 2020
                             (!^icf of ttjf ^ttoriKQ
                                   Wasljittgtatt,      (5.20530


                                               April 3,2020




     MEMORANDUM FOR DIRECTOR OF BUREAUOF PRISONS

     FROM:               THE ATTORNEY GENERA

     SUBJECT:            Increasing Use of Home Confinement at Institutions MostAffected bv
                         C0V1D-.19




      The mission of BOP is to administer the lawful punishments that our justice system
hnposes. Executing that missionTmposes- on -us-a profound obligation to protect the health and
safety of all inmates.
       Lastweek, I directed the Bureau of Prisons to prioritize the useof home confinement as a
tool for combatting the dangers that C0VID-rl9 poses to our vulnerable inmates, while ensuring
we successfiilly discharge our duty to protect the public. I applaud the substantial steps you have
already taken on that front with respect to tiie vulnerable inmates who qualified for home
confinement under the pre-CARES Act standards.
        As you know, we are experiencing significant levels ofinfection atseveral ofour facilities,
including FGI Oakdale, FCI Danbiiry, and FCI Elkton. We have to move with dispatch inusing
home confinemdnt, where appropriate, to move vulnerable iranates out of these institutions. I
would like you to give priority to these institutions, and others similarly affected, as you continue
to process tiie remaining inrnates who are eligible for home confinement under pre-CARES Act
standards. In addition, the CARES Act nowauthorizesme to expand the cohort of inmates w^ho
caii be considered for home release upon my finding that emergency conditions are materially
affecting the ftmctiomng ofthe Bureau ofPrisons. Thereby make that finding and direct that, as
detailed bdbw, you give priority in implementhig these new standards to the most vulnerable
inniates at the most ^ected facilities, consistent vrith thegui
I.      IhTOEDIATELY           MAXIMIZE        APPROPRIATE          TRANSFERS         TO    HOME
        CONIMEMENT OF ALL APPROPRI^E 1^^               ATFCI OAKDAIiE.
        FGI DANBURt. FCA ELKTON. ANiffAT OTHER SIMILARLY SITUATEP BOP
        FACILITIES Wmi^G0VID-19TS^]^^            AFFECTING QPERATIOl^S
Memorandum from the Attorney General                                                          Page 2
Subject: Increasing Use ofHome Confinement at Institutions Most Affected by COVID-19

         While BOP has taken extensive precautions to prevent COVID-19 from entering its
facilities and infecting our inmates, those precautions, like any precautions, have not been perfectly
successfiU atall institutions. I am therefore directing you to immediately review all inmates who
have COVID-19 risk factors, as established by theCDC, starting with the inmates incarcerated at
FCI Oakdale, FCI Danbury, FCI Elkton, and sumlarly situated facilities where you determine that
GOVID-19 is materially affecting operations. You should begin implementing this directive
immediately at the facilities I have specifically identified and any other facilities facing similarly
serious problems. And now that Ihave exercised my authority under the CARES Act, your review
should include all at-risk inmates—not only those who were previously eligible for transfer.
        For all inmates whom you deem suitable candidates for home confinement, you are
directed to immediately process them for transfer and then immediately transfer them following a
14-day quarantine at an appropriate BOP facility, or, in appropriate cases subject to your case-by-
case discretion, in the residence to which the inmate is being transferred. It is vital that we not
inadvertently contribute to the spread of COVrD-19 by transferring inmates from our facilities.
Your assessment of these inmates should thus be guided by the factors in my March 26
Memorandum, understanding, though, that inmates With asuitable confinement plan will generally
be appropriate candidates for home confinement rather than continued detention at institutions in
which CQVID-19 is materially affecting their operations.
       I also recognize Mt BOP has limited resources to monitor inmates on home confmement
and that the U.S. Probation Office is unable to rrionitor large ntimbers ofihmates in the community.
Itherefor^ pthori^ Bp^ transfer inmates to,horhe cbiifihemerit eveii ifelectronic monitoring
is iiot avmiat?Iei so long as BQP determines in every Mch inSttoce that doing so is appropriate and
consistent vvith our obligation toprotect public safety.
        Given the speed \vith which this disease has spread through the general public, it is clear
that time is ofthe essence. Please implement this Memorandum as quickly as possible and keep
me closely apprisedof your progress.

n.     PROTECTING THE PUBLIC

        While we haive a solemn obligation to protect thepeople inBOP custody, we also have an
obligation to protect diepublic. Thatmeans wecannot simply release prison populations enmasse
onto the streets. Doing so ivould pose profound risks to the public from released prisoners
engaging in additional criminalactivity, potentially including violence or heinous sex offenses.

       That risk ispi^ciilarly acute as we combat the current pandemic. Police forces are facing
the same daunting cMlefrjges in protecting the public that we face injprotecting our inmates. Itis
impossible to engage in social distancing, hand washing, andother recommend steps inthemiddle
of arresting a yiolent criniinal. It is thus no suiprise that many of our police officers have fallen
illwith COVID-19, with some even dying intheline ofduty from the disease. This pandemic has
dramatically increased the already substantial risks facing diemen and women who keep us safe,
at the saihe timethatit has winnovved theirranks while officers recover from getting sick, or self-
qtiar^fihe to avoid possibly spreading the disease.
Memorandum from the Attomey General                                                         Page 3
Subject: Increasing Use of Home Confinement at Institutions Most Affected by COVID-19


        The last thing our massively over-burdened police forces need right now is the
indiscriminate release of thousands of prisonersontothe streets\vithout any verification that those
prisoners will followthe laws when they are released, that they have a safe place to go wherethey
will not be mingling with their old criminal associates, and tihat they will not return to their old
ways as soon as they walk through the prison gates. Thus, while I am directing you to maximize
the use of home confinementat affected institutions, it is essential that you continue making the
careful, individualized determinations BOP makes in the typical case. Each inmate is unique and
each requires the same individualized determinations we have always made in this context.

       I believe strongly that we should do everything we can to protect the inmates in our care,
but that we must do so in a careful and individualized way that remains faithful to our duty to
protect the public and the law enforcementofficers who protect us all.
                          EVOLVING STATISTIICS

     As   of April 11, 2020, there were 504,780 cases in the United

States and 18,763 deaths. In Massachusetts there were 20,974 confirmed

cases and 599 deaths and in Middlesex county where the Federal Prison

Camp is located there were 4,845 cases. As it relates to Bureau of

Prisons, nationally there were 48 Bureau of prisons institutions

affected with the COVID-19 virus, and 335 federal inmates and, 185 BOP

have been confirmed infected with 9 deaths.

     There is a growing number of federal court decisions granting

sentence reductions using §3582(c)(l)(A) because of the "extraordinary
and compelling" public health crisis created by COVID-19 as follows:
United States v. McCarthy, (No. 3:17-CR-0230) (D. Conn. Apr. 8 2020);
United States v. Hansen, (Ho. 07-CR-00520) (EDNY Apr. 8, 2020);

United States v. Trent, (No. 16-cr-00178-CRB-'l) (BD Cal. Apr. 9, 2020);
United States v. Plunk, ( Wo. 3:94-cr-36-TMB) (D. Alaska Apr. 9,

2020);

United States v. Decator, ( No. CCB-95-0202) (D. MD April 6, 2020

United States v. Millan, (No. 91-CR-685(LAP)(SDNY April 6, 2020);
United States v. Marin, ( No. 15-cr-252) (E.D.N.Y. Mar. 30, 2020);
United States v. Powell, ( No. 94-cr-00316) (D.D.C. Mar. 28, 2020).
United States v. Kirk Brannan, Case 4:15-cr-00080,(S.D. of Texas Apr.
2020)

United States vs. Resnick, 12-cr-152-cm (S.D. NY Apr.. 2020)

United States v. JIatrice Colvin 3:19-cr-1279 (D.CT. Apr. 2 2020)
(addressing exhaustion requirements and not requiring it in light of
the pandemic, exceptional circumstances).


                                   (i)
